Pearson, J.
The bond has this clause: “ the decision of the whole, or any two of them, shall be binding, then the above obligation shall be void; otherwise, to remain in full force and effect.”
This, we think, is a condition for the performance of the award. That is the only way in which the decision could be binding.
The only pleas are “conditions performed and not broken.” These do not put the validity of the award in issue; so the objections urged against it are not presented.
PeR CuriaM, Judgment affirmed.